Dismissed and Memorandum Opinion filed March 12, 2009







Dismissed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00207-CR
____________
 
LYISHA JERNIGAN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County, Texas
Trial Court Cause No. 1184059 
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a Aguilty@ plea to possession of a controlled substance.   In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred
adjudicating guilt and placed appellant on community supervision for two years. 
Subsequently, the State moved to adjudicate guilt.  On February 6, 2009, the
trial court granted the State=s motion to dismiss the action to adjudicate guilt.  On
February 23, 2009,  appellant filed a pro se notice of appeal.  We dismiss the
appeal.  




Generally,
an appellate court only has jurisdiction to consider an appeal by a criminal
defendant where there has been a final judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State,
915 S.W.2d 160, 161  (Tex. App.CFort Worth 1996, no pet.).  The exceptions include:  (1) an
appeal from a plea entered without a plea bargain while on deferred
adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625
(Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond,
Tex. R. App. P.  31.1; McKown,
915 S.W.2d at 161;  and (3) certain appeals from the denial of habeas corpus
relief. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.CDallas 1998, no pet.);  McKown,
915 S.W.2d at 161.  
Because
this appeal does not fall within the exceptions to the general rule that appeal
may be taken only from a final judgment of conviction, we have no jurisdiction.

Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C
Tex. R. App. P. 47.2(b).